Bloodworth, J.
Upon the ground that the defendants were non-residents, T. H. Jarman sued out an attachment against Y. R. Smoyer and J. B. Smoyer, which was levied on certain personalty. The record does not show that this property was replevied by, or that notice of any kind was given to, J. B. Smoyer, or that he appeared and pleaded, but does show that V. R. Smoyer traversed the ground upon which the attachment was issued and filed a plea to the merits. The verdict was a general one in favor of the plaintiff. Held: (a) The judgment as to J. B. Smoyer must be set aside, as the court was without jurisdiction of his person. (6) This court cannot say as a matter of law that the verdict against V. R. Smoyer is without any evidence to support it, and it is a well-established rule that a verdict supported by some evidence and approved by the trial judge cannot be disturbed by this court. The costs of the writ of error are taxed against the defendant in error.

Judgment as to V. B. Smoyer affirmed; judgment as to J. B. Smoyer reversed.


Broyles, O. J., mid Luke, J., concur.